Title: From John Adams to Oliver Wolcott, Jr., 20 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Sept 20 1800

It is high time for me to request, that you would seriously revolve in your thoughts, the subject of communications, both of intelligence and advice, to be made to Congress, at the opening of the approaching session, and favor me with your sentiments upon the whole subject, as soon as possible. I shall leave this place on Monday the 13th of October. No letters should be directed to me here, which are to arrive after that day.
With great esteem &c.

John Adams